  Case 14-43180         Doc 86     Filed 03/11/19 Entered 03/11/19 11:29:36              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-43180
         SALVADOR H PEREZ
         RAFAELA PEREZ
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/02/2014.

         2) The plan was confirmed on 08/19/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/23/2018.

         6) Number of months from filing to last payment: 42.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $190,800.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-43180      Doc 86      Filed 03/11/19 Entered 03/11/19 11:29:36                      Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $48,447.00
       Less amount refunded to debtor                       $6,396.06

NET RECEIPTS:                                                                                 $42,050.94


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,933.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,805.27
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,738.27

Attorney fees paid and disclosed by debtor:                $67.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN EXPRESS              Unsecured      1,273.00       1,385.66         1,385.66        961.52        0.00
AMERICAN HONDA FINANCE CORP   Secured        6,121.00       6,220.06         6,121.00      6,121.00     292.51
AMERICAN HONDA FINANCE CORP   Unsecured            NA            NA             99.06          68.74       0.00
CAP ONE                       Unsecured         442.00           NA               NA            0.00       0.00
Cap1/bstby                    Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE                   Unsecured           0.00           NA               NA            0.00       0.00
CAPTIALONE                    Unsecured           0.00           NA               NA            0.00       0.00
CAVALRY SPV I LLC             Unsecured           0.00        620.56           620.56        430.61        0.00
CAVALRY SPV I LLC             Unsecured         551.00        521.99           521.99        362.21        0.00
CERASTES LLC                  Unsecured      2,072.00       2,285.01         2,285.01      1,585.59        0.00
CHASE CC                      Unsecured      1,737.00            NA               NA            0.00       0.00
CHASE CC                      Unsecured      1,466.00            NA               NA            0.00       0.00
CHASE CC                      Unsecured         286.00           NA               NA            0.00       0.00
CHASE CC                      Unsecured           0.00           NA               NA            0.00       0.00
CHASE CC                      Unsecured           0.00           NA               NA            0.00       0.00
CITI                          Unsecured          18.00           NA               NA            0.00       0.00
CITI                          Unsecured      2,250.00            NA               NA            0.00       0.00
CITI                          Unsecured         223.00           NA               NA            0.00       0.00
CITIBANK USA                  Unsecured           0.00           NA               NA            0.00       0.00
COMENITY BANK                 Unsecured           0.00           NA               NA            0.00       0.00
DELL FINANCIAL SERVICES       Unsecured           0.00           NA               NA            0.00       0.00
DISCOVER BANK                 Unsecured         550.00        573.49           573.49        397.95        0.00
EXXOM MOBIL/CITIBANK          Unsecured           0.00           NA               NA            0.00       0.00
FIA CARD/BOA/MBNA AMERICA     Unsecured      2,565.00       2,488.42         2,488.42      1,726.74        0.00
FIRST PREIMER BANK            Unsecured           0.00           NA               NA            0.00       0.00
FORD MOTOR CREDIT CORP        Unsecured           0.00           NA               NA            0.00       0.00
GE CAPITAL                    Unsecured           0.00           NA               NA            0.00       0.00
GE CAPITAL                    Unsecured      1,159.00            NA               NA            0.00       0.00
GECRB/M WARDS                 Unsecured           0.00           NA               NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO    Unsecured            NA         323.94           323.94        224.79        0.00
JPMORGAN CHASE                Secured              NA       3,129.88         3,129.88      3,129.88        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-43180      Doc 86       Filed 03/11/19 Entered 03/11/19 11:29:36                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal        Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid           Paid
JPMORGAN CHASE                 Unsecured     67,403.00            NA           NA             0.00         0.00
JPMORGAN CHASE                 Secured       67,403.00     65,727.51     11,315.72      11,315.72          0.00
JPMORGAN CHASE BANK NATIONAL   Secured              NA       2,581.36     2,581.36       2,581.36          0.00
JPMORGAN CHASE BANK NATIONAL   Unsecured     22,727.00            NA           NA             0.00         0.00
JPMORGAN CHASE BANK NATIONAL   Secured      100,000.00    116,952.89    119,534.25            0.00         0.00
KOHLS                          Unsecured           0.00           NA           NA             0.00         0.00
LORD & TAYLOR                  Unsecured           0.00           NA           NA             0.00         0.00
LVNV FUNDING                   Unsecured      1,007.00       1,144.15     1,144.15         793.94          0.00
M3 Financial Services          Unsecured         458.00           NA           NA             0.00         0.00
M3 Financial Services          Unsecured          10.00           NA           NA             0.00         0.00
M3 Financial Services          Unsecured          10.00           NA           NA             0.00         0.00
M3 Financial Services          Unsecured          10.00           NA           NA             0.00         0.00
MERRICK BANK                   Unsecured           0.00           NA           NA             0.00         0.00
PRA RECEIVABLES MGMT           Unsecured         488.00      1,499.91     1,499.91       1,040.80          0.00
PRA RECEIVABLES MGMT           Unsecured      1,004.00       2,589.53     2,589.53       1,796.90          0.00
PRA RECEIVABLES MGMT           Unsecured            NA         893.00       893.00         619.66          0.00
PRA RECEIVABLES MGMT           Unsecured           0.00      2,250.60     2,250.60       1,561.71          0.00
PRA RECEIVABLES MGMT           Unsecured         102.00        183.05       183.05         127.02          0.00
PRA RECEIVABLES MGMT           Unsecured         782.00        500.12       500.12         347.04          0.00
QUANTUM3 GROUP LLC             Unsecured      1,018.00       1,191.77     1,191.77         826.98          0.00
SEARS/CBNA                     Unsecured           0.00           NA           NA             0.00         0.00
Stellar Recovery Inc           Unsecured         289.00           NA           NA             0.00         0.00
SYNCB/LORD & TAYLOR            Unsecured           0.00           NA           NA             0.00         0.00
US BANK NA                     Unsecured           0.00           NA           NA             0.00         0.00
WELLS FARGO                    Unsecured           0.00           NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $130,849.97         $11,315.72                    $0.00
      Mortgage Arrearage                               $5,711.24          $5,711.24                    $0.00
      Debt Secured by Vehicle                          $6,121.00          $6,121.00                  $292.51
      All Other Secured                                    $0.00              $0.00                    $0.00
TOTAL SECURED:                                       $142,682.21         $23,147.96                  $292.51

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00                $0.00
       Domestic Support Ongoing                             $0.00                 $0.00                $0.00
       All Other Priority                                   $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $18,550.26         $12,872.20                    $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-43180         Doc 86      Filed 03/11/19 Entered 03/11/19 11:29:36                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $5,738.27
         Disbursements to Creditors                            $36,312.67

TOTAL DISBURSEMENTS :                                                                      $42,050.94


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
